SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 CIMATRON LIMITED (Translation of Registrant’s name into English) 11 Gush Etzion Street, Givat Shmuel, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo þ On February 8, 2011, Cimatron Ltd. (the "Registrant") issued a press release (the "Press Release") announcing and attaching its unaudited financial results for the quarterended December 31,2010. The Press Release is attached hereto as Exhibit 1. The unaudited financialresults of the Registrant for the quarterended December 31,2010 (as attached to the Press Release, and excluding any related quotes from the Registrant's management)are hereby incorporated by reference in the Registrant's registration statement on Form F-3, SEC File Number 333-161781. 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIMATRON LIMITED By: /s/Ilan Erez Ilan Erez Chief Financial Officer Dated: February 8, 2011 3 FOR IMMEDIATE RELEASE Cimatron Reports its Highest-Ever Revenues and Operating Profit in Q4/10 - $11M in quarterly revenues and $1.7M non-GAAP quarterly operating profit - Record revenues in China and South Korea and strong growth in North America lead to revenues of $36.1M and non-GAAP operating profit of $3.1M in full year 2010 Givat Shmuel, Israel, – February 8th, 2011– Cimatron Limited (NASDAQ: CIMT) , a leading provider of integrated CAD/CAM solutions for the toolmaking and manufacturing industries, today announced financial results for the fourth quarter and full year 2010. Financial highlights · 2010 new licenses revenue up 30% year-over-year on a constant currency basis · $1.6M non-GAAP net profit in Q4/10, an increase of 63% year-over-year · $4.8 million positive cash flow from operating activities in 2010, a 275% year-over-year increase · $10.2M cash balance at end of 2010 · 32 Cent non-GAAP EPS in 2010 Commenting on the results, Danny Haran, President and Chief Executive Officer of Cimatron, said “We are very pleased with the record fourth quarter results and the overall strong 2010 results. As the global economic recovery continues, excellent results from key territories have made this possible. As we said many times before, and very well evidenced by the 2010 results, the vast majority of any additional revenues find their way to our bottom line. Early January sales figures suggest the continuation of that momentum into 2011, where we expect further developments, both on the product side and the sales channels”, concluded Mr. Haran. 4 The following provides details on Cimatron’s GAAP and non-GAAP results for the fourth quarter and full year 2010: The financial figures in this press release are unaudited. The Company believes that adjustments, if any, resulting from the audit process would be immaterial. The Company plans to release its audited financial statements for 2010 via a Report on Form 6-K in March 2011. GAAP: Revenues for the fourth quarter of 2010 increased 12.8% to $11.0 million, compared to $9.8 million recorded in the fourth quarter of 2009. In the full year ended December 31, 2010, revenues increased 9.5% to $36.1 million, compared to $33.0 million in 2009. Gross Profit for the fourth quarter of 2010 was $9.4 million as compared to $8.0 million in the same period in 2009. Gross margin in the fourth quarter of 2010 was 85% of revenues, compared to a gross margin of 82% in the same quarter of 2009. In 2010, gross profit was $30.2 million, compared to $26.8 million in the same period of 2009. Gross margin in 2010 was 84% compared to a gross margin of 81% in 2009. Operating profit in the fourth quarter of 2010 was $1.4 million, compared to an operating profit of $0.8 million in the fourth quarter of 2009, an increase of 82%. In 2010, Cimatron recorded an operating profit of $2.1 million, compared to an operating loss of $(1.0) million in 2009. Net Profit for the fourth quarter of 2010 was $1.1 million, or $0.12 per diluted share, compared to a net profit of $1.4 million, or $0.15 per diluted share recorded in the same quarter of 2009.In 2010 net profit was $1.6 million, or $0.18 per diluted share, compared to a net profit of $14 thousand, or $0.00 per diluted share, in 2009. Non-GAAP: Revenues for the fourth quarter of 2010 increased 12.8% to $11.0 million, compared to $9.8 million recorded in the fourth quarter of 2009. In the full year ended December 31, 2010, revenues increased 9.5% to $36.1 million, compared to $33.0 million in 2009. Gross Profit for the fourth quarter of 2010 was $9.5 million as compared to $8.2 million in the same period in 2009. Gross margin in the fourth quarter of 2010 was 86% of revenues, compared to a gross margin of 84% in the same quarter of 2009. In 2010, gross profit was $30.8 million, compared to $27.4 million in 2009. Gross margin in 2010 was 85%, compared to 83% in 2009. Operating Profit in the fourth quarter of 2010 was $1.7 million, compared to an operating profit of $1.0 million in the fourth quarter of 2009, an increase of 62%.In 2010, Cimatron reports an operating profit of $3.1 million, compared to operating profit of $31 thousand in 2009. Net profit for the fourth quarter of 2010 increased 63% to $1.6 million, or $0.17 per diluted share, compared to a net profit of $1.0 million, or $0.10 per diluted share recorded in the same quarter of 2009. In 2010, net profit increased to $2.9 million, or $0.32 per diluted share, compared to a net profit of $46 thousand, or $0.01 per diluted share, in 2009. 5 Conference Call Cimatron's management will host a conference call today, February 8th, 2011 at 9:00 EST, 16:00 Israel time. On the call, management will review and discuss the results, and will answer questions by investors. To participate, please call one of the following teleconferencing numbers. Please begin placing your call at least 5 minutes before the conference call commences. USA: +1-888-407-2553 International: +972-3-9180610 Israel: 03-9180610 For those unable to listen to the live call, a replay of the call will be available from the day after the call at the investor relations section of Cimatron's website, at: www.cimatron.com Reconciliation between results on a GAAP and Non-GAAP basis is provided in a table immediately following the Consolidated Statements of Income included herein. Non-GAAP financial measures consist of GAAP financial measures adjusted to include recognition of deferred revenues of acquired companies and to exclude amortization of acquired intangible assets and deferred income tax, as well as certain business combination accounting entries. The purpose of such adjustments is to give an indication of our performance exclusive of non-cash charges and other items that are considered by management to be outside of our core operating results. Our non-GAAP financial measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures, and should be read in conjunction with our consolidated financial statements prepared in accordance with GAAP. Our management regularly uses our supplemental non-GAAP financial measures internally to understand, manage and evaluate our business and make operating decisions. We believe that these non-GAAP measures help investors to understand our current and future operating performance, especially as our two most recent acquisitions have resulted in amortization and non-cash items that have had a material impact on our GAAP results. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. 6 About Cimatron With over 28 years of experience and more than 40,000 installations worldwide, Cimatron is a leading provider of integrated, CAD/CAM solutions for mold, tool and die makers as well as manufacturers of discrete parts. Cimatron is committed to providing comprehensive, cost-effective solutions that streamline manufacturing cycles and ultimately shorten product delivery time. The Cimatron product line includes the CimatronE and GibbsCAM brands with solutions for mold design, die design, electrode design, 2.5 to 5 Axis milling, wire EDM, turn, Mill-turn, rotary milling, multi-task machining, and tombstone machining. Cimatron's subsidiaries and extensive distribution network serve and support customers in the automotive, aerospace, medical, consumer plastics, electronics, and other industries in over 40 countries worldwide. Cimatron's shares are publicly traded on the NASDAQ exchange under the symbol CIMT. For more information, please visit Cimatron’s web site at:http://www.cimatron.com Safe Harbor Statement This press release includes forward looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, which are subject to risk and uncertainties that could cause actual results to differ materially from those anticipated. Such statements may relate to Cimatron’s plans, objectives and expected financial and operating results. The words "may," "could," "would," “will,” "believe," "anticipate," "estimate," "expect," "intend," "plan," and similar expressions or variations thereof are intended to identify forward-looking statements. Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, many of which are beyond Cimatron’s ability to control. The risks and uncertainties that may affect forward looking statements include, but are not limited to: currency fluctuations, global economic and political conditions, marketing demand for Cimatron products and services, long sales cycles, new product development, assimilating future acquisitions, maintaining relationships with customers and partners, and increased competition. For more details about the risks and uncertainties related to Cimatron’s business, refer to Cimatron’s filings with the Securities and Exchange Commission. Cimatron cannot assess the impact of or the extent to which any single factor or risk, or combination of them, may cause. Cimatron undertakes no obligation to publicly update or revise any forward looking statements, whether as a result of new information, future events or otherwise. Contact: Ilan Erez, Chief Financial Officer Cimatron Ltd. Tel.; 972-73-237-0114 E-mail: ilane@cimatron.com 7 CIMATRON LIMITED CONSOLIDATED STATEMENTS OF INCOME (US Dollars in thousands, except for per share data) Three months ended Twelve months ended December 31, December 31, Total revenue Total cost of revenue Gross profit Research and development expenses, net Selling, general and administrative expenses Operating income (loss) ) Financial income, net 43 38 97 19 Taxes on income ) ) Other 1 ) (6
